DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John-Paul Cherry on 4/14/2021.
The application has been amended as follows: 
7. (Currently Amended) A sub-pixel circuit formed in a stack, the sub-pixel circuit comprising: a driving TFT comprising: a source disposed on a top surface of the stack; a drain on the top surface of the stack; and a conductive channel formed in the stack, the conductive channel having a first end and a second end, wherein the first end is electrically coupled to the source and the second end is electrically coupled to the drain; at least one switching TFT; a storage capacitor wherein the storage capacitor is inside the driving TFT disposed above the conductive channel and below the top surface [.] ; and a second storage capacitor formed below the switching TFT.

15.    (Canceled) 

16.    (Currently Amended) The sub-pixel circuit of claim 7, further comprising: a third storage capacitor formed below the driving TFT.
17-20. (Canceled)
Notice of Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: wherein the storage capacitor is formed by overlapping a gate metal and a source metal of the driving TFT, and wherein the storage capacitor has a capacitance between about 1fF and about 55fF.
Claims 7-14 & 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 7 including: a storage capacitor wherein the storage capacitor is inside the driving TFT disposed above the conductive channel and below the top surface; and a second storage capacitor formed below the switching TFT.
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 21 including:  wherein the storage capacitor has a capacitance between about 1fF and about 55fF and is formed by overlapping a gate metal and a source metal of the driving TFT.
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 22 including: wherein the storage capacitor has a capacitance between about 1fF and about 55fF and is formed by overlapping a gate metal and a source metal of the driving TFT; and a second storage capacitor formed below the at least one switching TFT.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813